







ALASKA AIR GROUP, INC. 2010 EMPLOYEE STOCK PURCHASE PLAN
As amended by the Board of Directors for the Offering Period commencing March 1,
2017


1.
PURPOSE

The purpose of this Plan is to assist Eligible Employees in acquiring a stock
ownership interest in the Company, at a favorable price and upon favorable
terms, pursuant to a plan which is intended to qualify as an “employee stock
purchase plan” under Section 423 of the Code. This Plan is also intended to
encourage Eligible Employees to remain in the employ of the Company or a
Participating Subsidiary and to provide them with an additional incentive to
advance the best interests of the Company.
2.
DEFINITIONS

Capitalized terms used herein which are not otherwise defined shall have the
following meanings.
(a)
“Account” means the bookkeeping account maintained by the Company, or by a
record keeper on behalf of the Company, for a Participant pursuant to Section
7(a).

(b)
“Board” means the Board of Directors of the Company.

(c)
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

(d)
“Commission” means the U.S. Securities and Exchange Commission.

(e)
“Committee” means the committee appointed by the Board to administer the Plan
pursuant to Section 12.

(f)
“Common Stock” means the common stock, par value $1.00 per share, of the
Company, and such other securities or property as may become the subject of
Options pursuant to an adjustment made under Section 17.

(g)
“Compensation” means an Eligible Employee’s base pay, inclusive of overtime and
any employer paid leave. Compensation also includes any amounts contributed as
salary reduction contributions to a plan qualifying under Section 401(k), 125,
or 129 of the Code. Any other form of remuneration is excluded from
Compensation, including (but not limited to) the following: cash bonuses,
severance pay, hiring bonuses, prizes, awards, relocation or housing allowances,
stock option exercises, stock appreciation right payments, the vesting or grant
of restricted stock, the payment of stock units, performance awards, auto
allowances, tuition reimbursement, perquisites, non-cash compensation and other
forms of imputed income. Notwithstanding the foregoing, Compensation shall not
include any amounts deferred under or paid from any nonqualified deferred
compensation plan maintained by the Company or any Subsidiary (including,
without limitation, the Company’s Nonqualified Deferred Compensation Plan).

(h)
“Contributions” means the bookkeeping amounts credited to the Account of the
Participant pursuant to this Plan, equal in amount to the amount of Compensation
that the Participant has elected to contribute for the purchase of Common Stock
under and in accordance with this Plan.

(i)
“Company” means Alaska Air Group, Inc., a Delaware corporation, and its
successors.

(j)
“Effective Date” means March 11, 2010, the date on which this Plan was initially
adopted by the Board.

(k)
“Eligible Employee” means, subject to Section 3, any employee of the Company, or
of any Subsidiary which has been designated in writing by the Committee as a
“Participating Subsidiary”; provided, however, that “Eligible Employee” shall
not include any employee whose customary employment is for less than five (5)
months in a calendar year.

(l)
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time.

(m)
“Exercise Date” means, with respect to an Offering Period, the last day of that
Offering Period.

(n)
“Fair Market Value” on any date means:






--------------------------------------------------------------------------------





(1)
if the Common Stock is listed or admitted to trade on a national securities
exchange, the closing price of a share of Common Stock on such date on the
principal national securities exchange on which the Common Stock is so listed or
admitted to trade, or, if there is no trading of the Common Stock on such date,
then the closing price of a share of Common Stock on such exchange on the next
preceding date on which there was trading in the shares of Common Stock;

(2)
in the absence of exchange data required to determine Fair Market Value pursuant
to the foregoing, the value as established by the Committee as of the relevant
time for purposes of this Plan.

(o)
“Grant Date” means, with respect to an Offering Period, the first day of that
Offering Period.

(p)
“Individual Limit” has the meaning given to such term in Section 4(b).

(q)
“Offering Period” means the six (6) month period commencing on each Grant Date;
provided, however, that the Committee may declare, as it deems appropriate and
in advance of the applicable Offering Period, a shorter (not to be less than
three months) Offering Period or a longer (not to exceed 27 months) Offering
Period. Unless otherwise expressly provided by the Committee in advance of a
particular Offering Period, the Grant Date for that Offering Period may not
occur on or before the Exercise Date for the immediately preceding Offering
Period.

(r)
“Option” means the stock option to acquire shares of Common Stock granted to a
Participant pursuant to Section 8.

(s)
“Option Price” means the per share exercise price of an Option as determined in
accordance with Section 8(b).

(t)
“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company in which each corporation (other than the
Company) owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one or more of the other corporations in the chain.

(u)
“Participant” means an Eligible Employee who has elected to participate in this
Plan and who has filed a valid and effective Subscription Agreement to make
Contributions pursuant to Section 6.

(v)
“Participating Subsidiary” shall have the meaning given to such term in Section
19(c).

(w)
“Plan” means this Alaska Air Group, Inc. 2010 Employee Stock Purchase Plan, as
it may be amended or restated from time to time.

(x)
“Subscription Agreement” means the written agreement or applicable electronic
form of agreement filed by an Eligible Employee with the Company pursuant to
Section 6 to participate in this Plan.

(y)
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations (beginning with the Company) in which each corporation (other
than the last corporation) owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one or more of the other
corporations in the chain.

3.
ELIGIBILITY

Any person employed as an Eligible Employee as of a Grant Date shall be eligible
to participate in this Plan during the Offering Period in which such Grant Date
occurs, subject to the Eligible Employee satisfying the requirements of Section
6; provided, however, that the Committee may impose a requirement, prior to the
start of an Offering Period, that an individual be employed with the Company or
a Participating Subsidiary for a specified period of time (which shall be less
than two years) prior to the applicable Grant Date to be eligible to participate
in that Offering Period.
4.
STOCK SUBJECT TO THIS PLAN; SHARE LIMITATIONS

(a)
Aggregate Share Limit. Subject to the provisions of Section 17, the capital
stock that may be delivered under this Plan will be shares of the Company’s
authorized but unissued Common Stock. The maximum number of shares of Common
Stock that may be delivered pursuant to Options granted under this Plan is
8,000,000 shares, subject to adjustments pursuant to Section 17.






--------------------------------------------------------------------------------





(b)
Individual Share Limit. The maximum number of shares of Common Stock that any
one individual may acquire upon exercise of his or her Option with respect to
any one Offering Period is 8,000, subject to adjustments pursuant to Section 17
(the “Individual Limit”). The Committee may amend the Individual Limit,
effective no earlier than the first Offering Period commencing after the
adoption of such amendment, without stockholder approval.

(c)
Shares Not Actually Delivered. Shares that are subject to or underlie Options,
which for any reason are cancelled or terminated, are forfeited, fail to vest,
or for any other reason are not paid or delivered under this Plan shall again,
except to the extent prohibited by law, be available for subsequent Options
under this Plan.

5.
OFFERING PERIODS

During the term of this Plan, the Company will grant Options to purchase shares
of Common Stock in each Offering Period to all Participants in that Offering
Period. Unless otherwise specified by the Committee in advance of the Offering
Period, Offering Periods will be of approximately six (6) months duration and
will commence on September 1 and March 1 each year and will end on the following
February 28 (or 29, in the case of a leap year) and August 31, respectively.
Each Option shall become effective on the Grant Date of the Offering Period with
respect to which the Option is granted. The term of each Option shall be the
duration of the related Offering Period and shall end on the Exercise Date of
that Offering Period. The first Offering Period shall commence as of a date
determined by the Board or Committee, but no earlier than the Effective Date.
Offering Periods shall continue until this Plan is terminated in accordance with
Section 18 or 19, or, if earlier, until no shares of Common Stock remain
available for Options pursuant to Section 4.
6.
PARTICIPATION

(a)
Enrollment. An Eligible Employee may become a participant in this Plan by
completing a Subscription Agreement on a form approved by and in a manner
prescribed by the Committee (or its delegate). To become effective, a
Subscription Agreement must be signed by the Eligible Employee and be filed with
the Company at the time specified by the Committee, but in all cases prior to
the start of the Offering Period with respect to which it is to become
effective, and must set forth a whole percentage (or, if the Committee so
provides, a stated amount) of the Eligible Employee’s Compensation to be
credited to the Participant’s Account as Contributions each pay period.

(b)
Contribution Limits. Notwithstanding the foregoing, a Participant may not elect
to contribute less than one percent (1%) nor more than ten percent (10%) (or
such other limit as the Committee may establish prior to the start of the
applicable Offering Period) of his or her Compensation during any one pay period
as Plan Contributions. The Committee also may prescribe other limits, rules or
procedures for Contributions.

(c)
Content and Duration of Subscription Agreements. Subscription Agreements shall
contain the Eligible Employee’s authorization and consent to the Company’s
withholding from his or her Compensation the amount of his or her Contributions.
An Eligible Employee’s Subscription Agreement, and his or her participation
election and withholding consent thereon, shall remain valid for all Offering
Periods until (1) the Eligible Employee’s participation terminates pursuant to
the terms hereof, (2) the Eligible Employee files a new Subscription Agreement
that becomes effective, or (3) the Committee requires that a new Subscription
Agreement be executed and filed with the Company.

7.
METHOD OF PAYMENT OF CONTRIBUTIONS

(a)
Participation Accounts. The Company shall maintain on its books, or cause to be
maintained by a record keeper, an Account in the name of each Participant. The
percentage of Compensation elected to be applied as Contributions by a
Participant shall be deducted from such Participant’s Compensation on each
payday during the period for payroll deductions set forth below and such payroll
deductions shall be credited to that Participant’s Account as soon as
administratively practicable after such date. A Participant may not make any
additional payments to his or her Account. A Participant’s Account






--------------------------------------------------------------------------------





shall be reduced by any amounts used to pay the Option Price of shares acquired,
or by any other amounts distributed pursuant to the terms hereof.
(b)
Payroll Deductions. Subject to such other rules as the Committee may adopt,
payroll deductions with respect to an Offering Period shall commence as of the
first day of the payroll period which coincides with or immediately follows the
applicable Grant Date and shall end on the last date of the payroll period which
coincides with or immediately proceeds the applicable Exercise Date, unless
sooner terminated by the Participant as provided in Section 7(d) or until his or
her participation terminates pursuant to Section 11.

(c)
Changes in Contribution Elections for Next Offering Period; One-Time Reduction
Permitted During an Offering Period. A Participant may discontinue, increase, or
decrease the level of his or her Contributions (within the Plan limits) by
completing and filing with the Company, on such terms as the Committee (or its
delegate) may prescribe, a new Subscription Agreement which indicates such
election. Subject to any other timing requirements that the Committee may
impose, an election pursuant to this Section 7(c) shall be effective with the
first Offering Period that commences after the Company’s receipt of such
election, provided that a Participant may, on one occasion only during an
Offering Period, elect to decrease (but not increase) the level of his or her
Contributions (subject to Section 6(b)) by filing a new Subscription Agreement
with the Company indicating such election, which election shall be effective as
soon as administratively practicable following its receipt by the Company.
Except as contemplated by the foregoing proviso and Section 7(d) and 7(e),
changes in Contribution levels may not take effect during an Offering Period.
Other modifications or suspensions of Subscription Agreements are not permitted.

(d)
Withdrawal During an Offering Period. A Participant may terminate his or her
Contributions during an Offering Period (and receive a distribution of the
balance of his or her Account in accordance with Section 11) by completing and
filing with the Company, in such form and on such terms as the Committee (or its
delegate) may prescribe, a written withdrawal form or applicable electronic
withdrawal form which shall be signed by the Participant. Such termination shall
be effective as soon as administratively practicable after its receipt by the
Company. A withdrawal election pursuant to this Section 7(d) with respect to an
Offering Period shall only be effective, however, if it is received by the
Company prior to the Exercise Date of the Offering Period (or such earlier
deadline that the Committee may reasonably require to process the withdrawal
prior to the applicable Exercise Date). Partial withdrawals of Accounts are not
permitted.

(e)
Discontinuance of Contributions During an Offering Period. A Participant may
discontinue his or her Contributions at any time during an Offering Period by
completing and filing with the Company, on such terms as the Committee (or its
delegate) may prescribe, a new Subscription Agreement which indicates such
election. If a Participant elects to discontinue his or her Contributions
pursuant to this Section 7(e), the Contributions previously credited to the
Participant’s Account for that Offering Period shall be used to exercise the
Participant’s Option as of the applicable Exercise Date in accordance with
Section 9 (unless the Participant makes a timely withdrawal election in
accordance with Section 7(d), in which case such Participant’s Account shall be
paid to him or her in cash in accordance with Section 11(a)).

(f)
Leaves of Absence. During leaves of absence approved by the Company or a
Participating Subsidiary and meeting the requirements of Regulation
1.421-1(h)(2) under the Code, a Participant may elect to continue participation
in this Plan by delivering cash payments to the Company on his or her normal
paydays equal to the reduction in his or her Plan Contributions caused by his or
her leave.

8.
GRANT OF OPTION

(a)
Grant Date; Number of Shares. On each Grant Date, each Eligible Employee who is
a Participant during that Offering Period shall be granted an Option to purchase
a number of shares of Common Stock. The Option shall be exercised on the
Exercise Date. The






--------------------------------------------------------------------------------





number of shares of Common Stock subject to the Option shall be determined by
dividing the Participant’s Account balance as of the applicable Exercise Date by
the Option Price, subject to the limits of Section 8(c).
(b)
Option Price. The Option Price per share of the shares subject to an Option for
an Offering Period shall be the lesser of: (i) 85% of the Fair Market Value of a
Share on the Grant Date of that Offering Period; or (ii) 85% of the Fair Market
Value of a Share on the Exercise Date of that Offering Period; provided,
however, that the Committee may provide prior to the start of any Offering
Period that the Option Price for that Offering Period shall be determined by
applying a discount amount (not to exceed 15%) to either (1) the Fair Market
Value of a share of Common Stock on that Grant Date of that Offering Period, or
(2) the Fair Market Value of a share of Common Stock on the Exercise Date of
that Offering Period, or (3) the lesser of the Fair Market Value of a share of
Common Stock on the Grant Date of that Offering Period or the Fair Market Value
of a share of Common Stock on the Exercise Date of that Offering Period.
Notwithstanding anything to the contrary in the preceding provisions of this
Section 8(b), in no event shall the Option Price per share be less than the par
value of a share of Common Stock.

(c)
Limits on Share Purchases. Notwithstanding anything else contained herein, the
maximum number of shares subject to an Option for an Offering Period shall be
subject to the Individual Limit in effect on the Grant Date of that Offering
Period (subject to adjustment pursuant to Section 17) and any person who is
otherwise an Eligible Employee shall not be granted any Option (or any Option
granted shall be subject to compliance with the following limitations) or other
right to purchase shares under this Plan to the extent:

(1)
it would, if exercised, cause the person to own stock (within the meaning of
Section 423(b)(3) of the Code) possessing 5% or more of the total combined
voting power or value of all classes of stock of the Company, or of any Parent,
or of any Subsidiary; or

(2)
such Option causes such individual to have rights to purchase stock under this
Plan and any other plan of the Company, any Parent, or any Subsidiary which is
qualified under Section 423 of the Code which accrue at a rate which exceeds
$25,000 of the fair market value of the stock of the Company, of any Parent, or
of any Subsidiary (determined at the time the right to purchase such stock is
granted, before giving effect to any discounted purchase price under any such
plan) for each calendar year in which such right is outstanding at any time.

For purposes of the foregoing, a right to purchase stock accrues when it first
becomes exercisable during the calendar year. In determining whether the stock
ownership of an Eligible Employee equals or exceeds the 5% limit set forth
above, the rules of Section 424(d) of the Code (relating to attribution of stock
ownership) shall apply, and stock which the Eligible Employee may purchase under
outstanding options shall be treated as stock owned by the Eligible Employee.
9.
EXERCISE OF OPTION

(a)
Purchase of Shares. Unless a Participant withdraws pursuant to Section 7(d) or
the Participant’s Plan participation is terminated as provided in Section 11,
his or her Option for the purchase of shares shall be exercised automatically on
the Exercise Date for that Offering Period, without any further action on the
Participant’s part, and the maximum number of whole shares of Common Stock
subject to such Option (subject to the limits of Section 8(c)) shall be
purchased at the Option Price with the balance of such Participant’s Account.

(b)
Account Balance Remaining After Purchase. If any amount which is not sufficient
to purchase a whole share remains in a Participant’s Account after the exercise
of his or her Option on the Exercise Date: (1) such amount shall be credited to
such Participant’s Account for the next Offering Period, if he or she is then a
Participant; or (2) if such Participant is not a Participant in the next
Offering Period, or if the Committee so elects, such amount shall be refunded to
such Participant as soon as administratively practicable






--------------------------------------------------------------------------------





after such date. If the share limit of Section 4(a) is reached, any amount that
remains in a Participant’s Account after the exercise of his or her Option on
the Exercise Date to purchase the number of shares that he or she is allocated
shall be refunded to the Participant as soon as administratively practicable
after such date. If any amount which exceeds the limits of Section 8(c) remains
in a Participant’s Account after the exercise of his or her Option on the
Exercise Date, such amount shall be refunded to the Participant as soon as
administratively practicable after such date.
10.
DELIVERY OF SHARES

As soon as administratively practicable after the Exercise Date, the Company
shall, in its discretion, either deliver to each Participant a certificate
representing the shares of Common Stock purchased upon exercise of his or her
Option, provide for the crediting of such shares in book entry form in the name
of the Participant, or provide for an alternative arrangement for the delivery
of such shares to a broker or record keeping service for the benefit of the
Participant. In the event the Company is required to obtain from any commission
or agency authority to issue any such certificate or otherwise deliver such
shares, the Company will seek to obtain such authority. If the Company is unable
to obtain from any such commission or agency authority which counsel for the
Company deems necessary for the lawful issuance of any such certificate or other
delivery of such shares, or if for any reason the Company cannot issue or
deliver shares of Common Stock and satisfy Section 21, the Company shall be
relieved from liability to any Participant except that the Company shall return
to each Participant to whom such shares cannot be issued or delivered the amount
of the balanced credited to his or her Account that would have otherwise been
used for the purchase of such shares. Without limiting the generality of Section
12(b)(3), if shares are delivered to a broker for the benefit of a Participant
as described above, the Committee may adopt such policies and procedures as it
determines appropriate regarding the Participant’s ability to transfer such
shares from such broker account before the expiration of two years from the
Grant Date of the Offering Period for which those shares were acquired and one
year from the Exercise Date of the Offering Period for which those shares were
acquired (provided, that nothing in this Section 10 shall prohibit a sale of
such shares by the Participant on the open market or a transfer of such shares
upon the death of the Participant).
11.
TERMINATION OF EMPLOYMENT; CHANGE IN ELIGIBLE STATUS

(a)
General. Except as provided in Section 11(b) below, if a Participant ceases to
be an Eligible Employee for any reason (including, without limitation, due to
the Participant’s death, disability, resignation or retirement, or due to a
layoff or other termination of employment with or without cause), or if the
Participant elects to withdraw from the Plan pursuant to Section 7(d), at any
time prior to the last day of an Offering Period in which he or she
participates, such Participant’s Account shall be paid to him or her (or, in the
event of the Participant’s death, to the person or persons entitled thereto
under Section 13) in cash, and such Participant’s Option and participation in
the Plan shall automatically terminate as of the time that the Participant
ceased to be an Eligible Employee.

(b)
Change in Eligible Status; Leave. If a Participant (1) ceases to be an Eligible
Employee during an Offering Period but remains an employee of the Company or a
Subsidiary through the Exercise Date (for example, and without limitation, due
to a change in the Participant’s employer from the Company or a Participating
Subsidiary to a non-Participating Subsidiary, if the Participant’s employer
ceases to maintain the Plan as a Participating Subsidiary but otherwise
continues as a Subsidiary, or if the Participant’s customary level of employment
no longer satisfies the requirements set forth in the definition of Eligible
Employee), or (2) during an Offering Period commences a sick leave, military
leave, or other leave of absence approved by the Company or a Participating
Subsidiary, and the leave meets the requirements of Treasury Regulation Section
1.421-1(h)(2) and the Participant is an employee of the Company or a Subsidiary
or on such leave as of the applicable Exercise Date, such Participant’s
Contributions shall cease (subject to Section 7(d)), and the Contributions
previously credited to the Participant’s Account for that Offering Period shall
be used to exercise the Participant’s Option as of the applicable






--------------------------------------------------------------------------------





Exercise Date in accordance with Section 9 (unless the Participant makes a
timely withdrawal election in accordance with Section 7(d), in which case such
Participant’s Account shall be paid to him or her in cash in accordance with
Section 11(a)).
(c)
Re-Enrollment. A Participant’s termination from Plan participation precludes the
Participant from again participating in this Plan during that Offering Period.
However, such termination shall not have any effect upon his or her ability to
participate in any succeeding Offering Period, provided that the applicable
eligibility and participation requirements are again then met. A Participant’s
termination from Plan participant shall be deemed to be a revocation of that
Participant’s Subscription Agreement and such Participant must file a new
Subscription Agreement to resume Plan participation in any succeeding Offering
Period.

(d)
Change in Subsidiary Status. For purposes of this Plan, if a Subsidiary ceases
to be a Subsidiary, each person employed by that Subsidiary will be deemed to
have terminated employment for purposes of this Plan, unless the person
continues as an employee of the Company or another Subsidiary.

12.
ADMINISTRATION

(a)
The Committee. The Board shall appoint the Committee, which shall be composed of
not less than two members of the Board. The Board may, at any time, increase or
decrease the number of members of the Committee, may remove from membership on
the Committee all or any portion of its members, and may appoint such person or
persons as it desires to fill any vacancy existing on the Committee, whether
caused by removal, resignation, or otherwise. The Board may also, at any time,
assume the administration of all or a part of this Plan, in which case
references (or relevant references in the event the Board assumes the
administration of only certain aspects of this Plan) to the “Committee” shall be
deemed to be references to the Board. Action of the Committee with respect to
this Plan shall be taken pursuant to a majority vote or by the unanimous written
consent of its members. No member of the Committee shall be entitled to act on
or decide any matters relating solely to himself or herself or solely to any of
his or her rights or benefits under this Plan.

(b)
Powers and Duties of the Committee. Subject to the express provisions of this
Plan, the Committee shall supervise and administer this Plan and shall have the
full authority and discretion: (1) to construe and interpret this Plan and any
agreements defining the rights and obligations of the Company, any Subsidiary,
and Participants under this Plan; (2) to further define the terms used in this
Plan; (3) to prescribe, amend and rescind rules and regulations relating to the
administration of this Plan (including, without limitation, deadlines for making
elections or for providing any notices contemplated by this Plan, which
deadlines may be more restrictive than any deadlines otherwise contemplated by
this Plan); and (4) to make all other determinations and take such other action
as contemplated by this Plan or as may be necessary or advisable for the
administration of this Plan or the effectuation of its purposes. Notwithstanding
anything else contained in this Plan to the contrary, the Committee may also
adopt rules, procedures or sub-plans applicable to particular Subsidiaries or
locations, which sub-plans may be designed to be outside the scope of Section
423 of the Code and need not comply with the otherwise applicable provisions of
this Plan.

(c)
Decisions of the Committee are Binding. Any action taken by, or inaction of, the
Company, any Subsidiary, the Board or the Committee relating or pursuant to this
Plan and within its authority hereunder or under applicable law shall be within
the absolute discretion of that entity or body and shall be conclusive and
binding upon all persons.

(d)
Indemnification. Neither the Board nor any Committee, nor any member thereof or
person acting at the direction thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with this Plan, and all such persons shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, attorneys’ fees)






--------------------------------------------------------------------------------





arising or resulting therefrom to the fullest extent permitted by law and/or
under any directors and officers liability insurance coverage that may be in
effect from time to time.
(e)
Reliance on Experts. In making any determination or in taking or not taking any
action under this Plan, the Committee or the Board, as the case may be, may
obtain and may rely upon the advice of experts, including professional advisors
to the Company. No director, officer or agent of the Company or any
Participating Subsidiary shall be liable for any such action or determination
taken or made or omitted in good faith.

(f)
Delegation. The Committee may delegate ministerial, non-discretionary functions
to individuals who are officers or employees of the Company or a Subsidiary.

13.
DESIGNATION OF BENEFICIARY

If the Committee permits beneficiary designations with respect to this Plan,
then each Participant may file, on a form and in a manner prescribed by the
Committee (or its delegate), a written designation of a beneficiary who is to
receive any shares or cash from or with respect to such Participant’s Account
under this Plan in the event of such Participant’s death. If a Participant is
married and the designated beneficiary is not solely his or her spouse, spousal
consent shall be required for such designation to be effective unless it is
established (to the satisfaction of the Committee or its delegate) that there is
no spouse or that the spouse cannot be located. The Committee may rely on the
last designation of a beneficiary filed by a Participant in accordance with this
Plan. Beneficiary designations may be changed by the Participant (and his or her
spouse, if required) at any time on forms provided and in the manner prescribed
by the Committee (or its delegate).
If a Participant dies with no validly designated beneficiary under this Plan who
is living at the time of such Participant’s death (or in the event the Committee
does not permit beneficiary designations under this Plan), the Company shall
deliver all shares and/or cash payable pursuant to the terms hereof to the
executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed, the Company, in its discretion,
may deliver such shares and/or cash to the spouse or to any one or more
dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.
If a Participant’s death occurs before the end of an Offering Period or
subsequent to the end of an Offering Period but prior to the delivery to him or
her or for his or her benefit of any shares deliverable under the terms of this
Plan, and the Company has notice of the Participant’s death, then any shares
purchased for that Offering Period and any remaining balance of such
Participant’s Account shall be paid to such beneficiary (or such other person
entitled to such payment pursuant to this Section 13). If the Committee permits
beneficiary designations with respect to this Plan, any such designation shall
have no effect with respect to shares purchased and actually delivered (or
credited, as the case may be) to or for the benefit of the Participant.
14.
TRANSFERABILITY

Neither Contributions credited to a Participant’s Account nor any Options or
rights with respect to the exercise of Options or right to receive shares under
this Plan may be anticipated, alienated, encumbered, assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution, or as provided in Section 13) by the Participant. Any
such attempt at anticipation, alienation, encumbrance, assignment, transfer,
pledge or other disposition shall be without effect and all amounts shall be
paid and all shares shall be delivered in accordance with the provisions of this
Plan. Amounts payable or shares deliverable pursuant to this Plan shall be paid
or delivered only to (or credited in the name of, as the case may be) the
Participant or, in the event of the Participant’s death, the Participant’s
beneficiary pursuant to Section 13.
15.
USE OF FUNDS; INTEREST

All Contributions received or held by the Company under this Plan will be
included in the general assets of the Company and may be used for any corporate
purpose. Notwithstanding anything





--------------------------------------------------------------------------------





else contained herein to the contrary, no interest will be paid to any
Participant or credited to his or her Account under this Plan (in respect of
Account balances, refunds of Account balances, or otherwise). Amounts payable
under this Plan shall be payable in shares of Common Stock or from the general
assets of the Company and, except for any shares that may be reserved on the
books of the Company for issuance with respect to this Plan, no special or
separate reserve, fund or deposit shall be made to assure payment of amounts
that may be due with respect to this Plan.
16.
REPORTS

Statements shall be provided (either electronically or in written form, as the
Committee may provide from time to time) to Participants as soon as
administratively practicable following each Exercise Date. Each Participant’s
statement shall set forth, as of such Exercise Date, that Participant’s Account
balance immediately prior to the exercise of his or her Option, the Option
Price, the number of whole shares purchased and his or her remaining Account
balance, if any.
17.
ADJUSTMENTS OF AND CHANGES IN THE STOCK

Upon or in contemplation of any reclassification, recapitalization, stock split
(including a stock split in the form of a stock dividend), or reverse stock
split; any merger, combination, consolidation, or other reorganization;
split-up, spin-off, or any similar extraordinary dividend distribution in
respect of the Common Stock (whether in the form of securities or property); any
exchange of Common Stock or other securities of the Company, or any similar,
unusual or extraordinary corporate transaction in respect of the Common Stock;
or a sale of substantially all of the assets of the Company as an entirety
occurs; then the Committee shall equitably and proportionately adjust (1) the
number and type of shares or the number and type of other securities that
thereafter may be made the subject of Options (including the specific maxima and
numbers of shares set forth elsewhere in this Plan), (2) the number, amount and
type of shares (or other securities or property) subject to any or all
outstanding Options, (3) the Option Price of any or all outstanding Options,
and/or (4) the securities, cash or other property deliverable upon exercise of
any outstanding Options, in each case to the extent necessary to preserve (but
not increase) the level of incentives intended by this Plan and the
then-outstanding Options.
Upon the occurrence of any event described in the preceding paragraph, or any
other event in which the Company does not survive (or does not survive as a
public company in respect of its Common Stock); then the Committee may make
provision for a cash payment or for the substitution or exchange of any or all
outstanding Options for cash, securities or property to be delivered to the
holders of any or all outstanding Options based upon the distribution or
consideration payable to holders of the Common Stock upon or in respect of such
event.
The Committee may adopt such valuation methodologies for outstanding Options as
it deems reasonable in the event of a cash or property settlement and, without
limitation on other methodologies, may base such settlement solely upon the
excess (if any) of the amount payable upon or in respect of such event over the
Option Price of the Option.
In any of such events, the Committee may take such action sufficiently prior to
such event to the extent that the Committee deems the action necessary to permit
the Participant to realize the benefits intended to be conveyed with respect to
the underlying shares in the same manner as is or will be available to
stockholders generally.
18.
POSSIBLE EARLY TERMINATION OF PLAN AND OPTIONS

Upon a dissolution or liquidation of the Company, or any other event described
in Section 17 that the Company does not survive or does not survive as a
publicly-traded company in respect of its Common Stock, as the case may be, the
Plan and, if prior to the last day of an Offering Period, any outstanding Option
granted with respect to that Offering Period shall terminate, subject to any
provision that has been expressly made by the Board for the survival,
substitution, assumption, exchange or other settlement of the Plan and Options.
In the event a Participant’s Option is terminated pursuant to this Section 18
without a provision having been made by the Board for a substitution, exchange
or other settlement of the Option, such Participant’s Account shall be paid to
him or her in cash without interest.





--------------------------------------------------------------------------------





19.
TERM OF PLAN; AMENDMENT OR TERMINATION

(a)
Effective Date; Termination. Subject to Section 19(b), this Plan shall become
effective as of the Effective Date. No new Offering Periods shall commence on or
after March 1, 2020 and this Plan shall terminate as of the Exercise Date on or
immediately following such date unless sooner terminated pursuant to Section 18
or this Section 19. In the event that all of the shares of Common Stock made
available under this Plan are subscribed prior to the expiration of this Plan,
this Plan shall terminate at the end of that Offering Period and the shares
available shall be allocated for purchase by Participants in that Offering
Period on a pro-rata basis determined with respect to Participants’ Account
balances.

(b)
Board Amendment Authority. The Board may, at any time, terminate or, from time
to time, amend, modify or suspend this Plan, in whole or in part and without
notice. Stockholder approval for any amendment or modification shall not be
required, except to the extent required by law or applicable stock exchange
rules, or required under Section 423 of the Code in order to preserve the
intended tax consequences of this Plan. No Options may be granted during any
suspension of this Plan or after the termination of this Plan, but the Committee
will retain jurisdiction as to Options then outstanding in accordance with the
terms of this Plan. No amendment, modification, or termination pursuant to this
Section 19(b) shall, without written consent of the Participant, affect in any
manner materially adverse to the Participant any rights or benefits of such
Participant or obligations of the Company under any Option granted under this
Plan prior to the effective date of such change. Changes contemplated by Section
17 or Section 18 shall not be deemed to constitute changes or amendments
requiring Participant consent.

(c)
Certain Additional Committee Authority. Notwithstanding the amendment provisions
of Section 19(b) and without limiting the Board’s authority thereunder and
without limiting the Committee’s authority pursuant to any other provision of
this Plan, the Committee shall have the right (1) to designate from time to time
the Subsidiaries whose employees may be eligible to participate in this Plan
(including, without limitation, any Subsidiary that may first become such after
the date stockholders first approve this Plan) (each a “Participating
Subsidiary”), and (2) to change the service and other qualification requirements
sets forth under the definition of Eligible Employee in Section 2 (subject to
the requirements of Section 423(b) of the Code and applicable rules and
regulations thereunder). Any such change shall not take effect earlier than the
first Offering Period that starts on or after the effective date of such change.
Any such change shall not require stockholder approval.

20.
NOTICES

All notices or other communications by a Participant to the Company contemplated
by this Plan shall be deemed to have been duly given when received in the form
and manner specified by the Committee (or its delegate) at the location, or by
the person, designated by the Committee (or its delegate) for that purpose.
21.
CONDITIONS UPON ISSUANCE OF SHARES

This Plan, the granting of Options under this Plan and the offer, issuance and
delivery of shares of Common Stock are subject to compliance with all applicable
federal and state laws, rules and regulations (including but not limited to
state and federal securities laws) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. The person acquiring
any securities under this Plan will, if requested by the Company and as a
condition precedent to the exercise of his or her Option, provide such
assurances and representations to the Company as the Committee may deem
necessary or desirable to assure compliance with all applicable legal
requirements.
22.
PLAN CONSTRUCTION






--------------------------------------------------------------------------------





(a)
Section 16. It is the intent of the Company that transactions involving Options
under this Plan (other than “Discretionary Transactions” as that term is defined
in Rule 16b-3(b)(1) promulgated by the Commission under Section 16 of the
Exchange Act, to the extent there are any Discretionary Transactions under the
Plan), in the case of Participants who are or may be subject to the prohibitions
of Section 16 of the Exchange Act, satisfy the requirements for exemption under
Rule 16b-3(c) promulgated by the Commission under Section 16 of the Exchange Act
to the maximum extent possible. Notwithstanding the foregoing, the Company shall
have no liability to any Participant for Section 16 consequences of Options or
other events with respect to this Plan.

(b)
Section 423. Except as the Committee may expressly provide in the case of one or
more sub-plans adopted pursuant to Section 12(b), this Plan and Options are
intended to qualify under Section 423 of the Code. Accordingly, all Participants
are to have the same rights and privileges (within the meaning of Section
423(b)(5) of the Code and except as not required thereunder to qualify this Plan
under Section 423) under this Plan, subject to differences in Compensation among
Participants and subject to the Contribution and share limits of this Plan.

(c)
Interpretation. If any provision of this Plan or of any Option would otherwise
frustrate or conflict with the intents expressed above, that provision to the
extent possible shall be interpreted so as to avoid such conflict. If the
conflict remains irreconcilable, the Committee may disregard the provision if it
concludes that to do so furthers the interest of the Company and is consistent
with the purposes of this Plan as to such persons in the circumstances.

23.
EMPLOYEES’ RIGHTS

(a)
No Employment Rights. Nothing in this Plan (or in any Subscription Agreement or
other document related to this Plan) will confer upon any Eligible Employee or
Participant any right to continue in the employ or other service of the Company
or any Subsidiary, constitute any contract or agreement of employment or other
service or effect an employee’s status as an employee at will, nor shall
interfere in any way with the right of the Company or any Subsidiary to change
such person’s compensation or other benefits or to terminate his or her
employment or other service, with or without cause. Nothing contained in this
Section 23(a), however, is intended to adversely affect any express independent
right of any such person under a separate employment or service contract other
than a Subscription Agreement.

(b)
No Rights to Assets of the Company. No Participant or other person will have any
right, title or interest in any fund or in any specific asset (including shares
of Common Stock) of the Company or any Subsidiary by reason of any Option
hereunder. Neither the provisions of this Plan (or of any Subscription Agreement
or other document related to this Plan), nor the creation or adoption of this
Plan, nor any action taken pursuant to the provisions of this Plan will create,
or be construed to create, a trust of any kind or a fiduciary relationship
between the Company or any Subsidiary and any Participant, Beneficiary or other
person. To the extent that a Participant, Beneficiary or other person acquires a
right to receive payment pursuant to this Plan, such right will be no greater
than the right of any unsecured general creditor of the Company.

(c)
No Stockholder Rights. A Participant will not be entitled to any privilege of
stock ownership as to any shares of Common Stock not actually delivered to and
held of record by the Participant. No adjustment will be made for dividends or
other rights as a stockholder for which a record date is prior to such date of
delivery.

24.
MISCELLANEOUS

(a)
Governing Law. This Plan, the Options, Subscription Agreements and other
documents related to this Plan shall be governed by, and construed in accordance
with, the laws of the State of Delaware.

(b)
Severability. If any provision shall be held by a court of competent
jurisdiction to be invalid and unenforceable, the remaining provisions of this
Plan shall continue in effect.






--------------------------------------------------------------------------------





(c)
Captions and Headings. Captions and headings are given to the sections of this
Plan solely as a convenience to facilitate reference. Such captions and headings
shall not be deemed in any way material or relevant to the construction of
interpretation of this Plan or any provision hereof.

(d)
No Effect on Other Plans or Corporate Authority. The adoption of this Plan shall
not affect any other Company or Subsidiary compensation or incentive plans in
effect. Nothing in this Plan will limit or be deemed to limit the authority of
the Board or Committee (1) to establish any other forms of incentives or
compensation for employees of the Company or any Subsidiary (with or without
reference to the Common Stock), or (2) to grant or assume options (outside the
scope of and in addition to those contemplated by this Plan) in connection with
any proper corporate purpose; to the extent consistent with any other plan or
authority. Benefits received by a Participant under an Option granted pursuant
to this Plan shall not be deemed a part of the Participant’s compensation for
purposes of the determination of benefits under any other employee welfare or
benefit plans or arrangements, if any, provided by the Company or any
Subsidiary, except where the Committee or the Board (or the Board of Directors
of the Subsidiary that sponsors such plan or arrangement, as applicable)
expressly otherwise provides or authorizes in writing.

25.
TAX WITHHOLDING

Notwithstanding anything else contained in this Plan herein to the contrary, the
Company may deduct from a Participant’s Account balance as of an Exercise Date,
before the exercise of the Participant’s Option is given effect on such date,
the amount of taxes (if any) which the Company reasonably determines it or any
Subsidiary may be required to withhold with respect to such exercise. In such
event, the maximum number of whole shares subject to such Option (subject to the
other limits set forth in this Plan) shall be purchased at the Option Price with
the balance of the Participant’s Account (after reduction for tax withholding
amount).
Should the Company for any reason be unable, or elect not to, satisfy its or any
Subsidiary’s tax withholding obligations in the manner described in the
preceding paragraph with respect to a Participant’s exercise of an Option, or
should the Company or any Subsidiary reasonably determine that it or an
affiliated entity has a tax withholding obligation with respect to a disposition
of shares acquired pursuant to the exercise of an Option prior to satisfaction
of the holding period requirements of Section 423 of the Code, the Company or
Subsidiary, as the case may be, shall have the right at its option to (1)
require the Participant to pay or provide for payment of the amount of any taxes
which the Company or Subsidiary reasonably determines that it or any affiliate
is required to withhold with respect to such event or (2) deduct from any amount
otherwise payable to or for the account of the Participant the amount of any
taxes which the Company or Subsidiary reasonably determines that it or an
affiliate is required to withhold with respect to such event.
26.
NOTICE OF SALE

Any person who has acquired shares under this Plan shall give prompt written
notice to the Company of any sale or other transfer of the shares if such sale
or transfer occurs (1) within the two-year period after the Grant Date of the
Offering Period with respect to which such shares were acquired, or (2) within
the twelve-month period after the Exercise Date of the Offering Period with
respect to which such shares were acquired.







